ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_04_FR.txt.                                                                                                 208




                      OPINION INDIVIDUELLE DE Mme LA JUGE DONOGHUE

                     [Traduction]

                    1. Certaines des circonstances à l’origine de la présente espèce ne sont
                 pas contestées. Un Etat, opposé à un autre dans le cadre d’une procédure
                 d’arbitrage, a saisi des documents et données dans les locaux professionnels
                 d’un conseil juridique du second (par commodité, l’ensemble des docu‑
                 ments, données et éléments saisis seront dénommés ci‑après « les éléments
                 en cause »). La Cour ne dispose que de peu d’informations sur le contenu
                 des éléments en cause qui, selon le Timor‑Leste, se rapportent non seule‑
                 ment à un différend juridique faisant actuellement l’objet d’une procédure
                 d’arbitrage (l’arbitrage en vertu du traité sur la mer de Timor) — notam‑
                 ment des communications entre cet Etat et son conseil —, mais également
                 à la position et à la stratégie du Timor‑Leste dans le cadre de négociations
                 relatives à la délimitation maritime entre les deux Etats.
                    2. Les événements susmentionnés donneront assurément à réfléchir à
                 quiconque se soucie de l’intégrité des procédures de règlement des diffé‑
                 rends internationaux. La question de savoir si la saisie des éléments en
                 cause est ou non licite a cependant trait au fond ; à ce titre, elle n’a pas été
                 examinée par la Cour dans son ordonnance, et ne le sera pas dans la pré‑
                 sente opinion individuelle. J’exposerai ci-après les raisons pour lesquelles
                 j’ai voté avec la majorité de mes collègues en faveur de l’indication d’une
                 mesure conservatoire, alors que je ne me suis pas associée à eux en ce qui
                 concerne les deux autres.
                    3. L’article 41 du Statut de la Cour dispose que celle‑ci peut indiquer des
                 mesures conservatoires « si elle estime que les circonstances l’exigent ». Ces
                 dernières années, la Cour a suivi, s’agissant de l’indication de mesures conser‑
                 vatoires, l’approche qu’elle avait adoptée dans l’affaire relative à des Ques‑
                 tions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal)
                 (mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009,
                 p. 147, par. 40 ; p. 151, par. 56‑57 ; p. 152‑153, par. 62). Ainsi qu’elle l’a rap‑
                 pelé dans son ordonnance, la Cour examine les points de savoir si elle a
                 prima facie compétence, si les droits invoqués par la partie demanderesse sont
                 au moins plausibles, s’il existe un lien entre les droits qui font l’objet de l’ins‑
                 tance et les mesures conservatoires sollicitées, et s’il y a urgence, c’est‑à‑dire
                 s’il existe un risque réel et imminent qu’un préjudice irréparable soit causé
                 aux droits en litige, avant qu’elle ne rende sa décision définitive en l’affaire.
                    4. A bien des égards, je partage les vues qui ont été exprimées dans l’or‑
                 donnance. Ainsi, je suis d’accord avec mes collègues pour considérer que la
                 Cour avait prima facie compétence en la présente espèce, qu’au moins cer‑
                 tains des droits allégués par le Timor‑Leste étaient plausibles et qu’il existait
                 un lien entre les mesures sollicitées et les droits que ce dernier invoque dans
                 sa requête.

                                                                                                  65




8 CIJ1061.indb 259                                                                                      25/03/15 08:46

                                  saisie et détention (op. ind. donoghue)                  209

                    5. Cela m’amène à la question de savoir s’il existait un risque que soit
                 causé un préjudice irréparable aux droits plausibles invoqués par le
                 Timor‑Leste. Sur ce point, mon approche diffère de celle qu’a suivie la
                 Cour. Au vu du critère énoncé à l’article 41, j’estime que le risque de pré‑
                 judice irréparable, dans les circonstances de l’espèce, « exige[ait] » en effet
                 que la troisième mesure conservatoire fût indiquée, mais pas la première
                 ni la deuxième. Si j’ai voté contre ces deux premières mesures, c’est parce
                 que je considère que l’engagement pris devant la Cour par l’Attorney-­
                 General de l’Australie le 21 janvier 2014 (ci‑après, l’« engagement ») per‑
                 mettait d’écarter le risque de préjudice irréparable qui a suscité l’indication
                 de ces deux mesures. En revanche, j’ai voté en faveur de la troisième mesure
                 conservatoire parce que l’Australie n’a pas pris d’initiative similaire pour
                 prévenir d’éventuels actes d’ingérence dans les communications échangées
                 entre le Timor‑Leste et ses conseillers juridiques au sujet de l’arbitrage en
                 cours, d’une future procédure concernant la délimitation maritime, ou de
                 toute autre procédure qui s’y rapporte, dont la présente instance.


                          A. Les première et deuxième mesures conservatoires
                                        indiquées par la Cour

                    6. Ainsi que cela a été rappelé ci-dessus, la Cour a précisé qu’elle
                 n’exercerait son pouvoir d’indiquer des mesures conservatoires que
                 s’il existait un risque réel et imminent qu’un préjudice irréparable soit
                 causé aux droits en litige avant qu’elle ne rende sa décision définitive
                 (voir, par exemple, Certaines activités menées par le Nicaragua dans la
                 région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                 ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 21‑22, par. 63).
                 Pour déterminer s’il existe un risque réel et imminent de préjudice irrépa‑
                 rable, il convient selon moi, premièrement, de rechercher si un éventuel
                 préjudice serait irréparable et, deuxièmement, d’apprécier la probabilité
                 que pareil préjudice se produise, en l’absence de mesures conservatoires,
                 avant que la Cour ne rende sa décision définitive. (Le caractère d ­ ’urgence
                 des mesures sollicitées doit aussi être pris en considération, mais, aux fins
                 du présent examen, je laisserai de côté cette exigence ­supplémentaire.)
                    7. La Cour n’a pas toujours été claire sur le point de savoir si la partie
                 demanderesse doit établir non seulement que le préjudice causé aux droits
                 qu’elle invoque serait irréparable, mais aussi qu’il est probable que ceux‑ci
                 subissent pareil préjudice. Or, la présente affaire montre qu’il est impor‑
                 tant que ces deux aspects du risque de préjudice irréparable soient exami‑
                 nés. La Cour a jugé que, si les éléments en cause étaient divulgués à « une
                 quelconque personne participant ou susceptible de participer » à l’arbi‑
                 trage en cours entre le Timor‑Leste et l’Australie ou à de « futures négo‑
                 ciations maritimes » entre les Parties, certains des droits allégués par le
                 Timor‑Leste pourraient subir un préjudice irréparable (ordonnance,
                 par. 42). Je souscris à cette conclusion. Je ne suis cependant pas d’accord
                 avec la décision de la Cour d’indiquer les première et deuxième mesures

                                                                                            66




8 CIJ1061.indb 261                                                                                 25/03/15 08:46

                                 saisie et détention (op. ind. donoghue)                  210

                 conservatoires, car je considère que l’engagement de l’Australie permet‑
                 tait d’écarter le risque que soit causé pareil préjudice. La Cour, quant à
                 elle, a semble-t-il estimé que, en dépit de l’engagement, le risque que des
                 informations soient divulguées était suffisamment sérieux pour justifier
                 l’indication desdites mesures (ordonnance, par. 46).
                    8. Afin d’expliquer mon raisonnement, j’examinerai attentivement les
                 principaux aspects de l’engagement en question. Pour commencer, je rap‑
                 pellerai que l’Australie a dit à la Cour que l’Attorney‑General avait le
                 pouvoir de prendre des engagements liant cet Etat au regard du droit
                 international. Je résumerai ci‑après quatre dispositions essentielles de
                 l’engagement ayant trait aux éléments en cause (ibid., par. 38).
                    9. Premièrement, l’Attorney‑General déclare qu’il a donné pour ins‑
                 truction à l’agence australienne de renseignement intérieur (l’« ASIO ») de
                 ne pas communiquer les éléments en cause ou les informations qui en
                 découleraient « à quiconque et à quelque fin que ce soit, hormis pour des
                 questions de sécurité nationale (notamment dans le cadre de la saisine des
                 autorités chargées de l’application de la loi et de poursuites), jusqu’à ce
                 que la Cour ait définitivement statué dans la présente procédure ou qu’elle
                 en ait décidé autrement à un stade ultérieur ou antérieur ».
                    10. Deuxièmement, il est indiqué dans l’engagement que l’Attorney‑­
                 General ne prendra pas connaissance du contenu des éléments ou des
                 informations qui en découleraient. Il est en outre précisé que, dans le cas
                 où serait portée à la connaissance de l’Attorney‑General une circonstance,
                 quelle qu’elle soit, qui « nécessiterait » qu’il prenne connaissance desdits
                 éléments, il « en informer[ait] tout d’abord la Cour, et … prendr[ait] alors
                 devant elle d’autres engagements ».
                    11. Troisièmement, l’Attorney‑General déclare dans ce document
                 « qu’aucune entité du Gouvernement australien n’utilise[ra] lesdits élé‑
                 ments à quelque fin que ce soit, hormis pour des questions de sécurité
                 nationale (notamment dans le cadre de la saisine des autorités chargées de
                 l’application de la loi et de poursuites) ».
                    12. Quatrièmement, on peut lire dans l’engagement que,
                     « sans préjudice de ce qui précède, … aucune entité du Gouverne‑
                     ment australien ne [pourra] avoir accès auxdits éléments et à toutes
                     informations qui en découleraient à toute fin ayant trait à l’exploita‑
                     tion des ressources de la mer de Timor ou aux négociations à ce
                     sujet, ou à la conduite de : a) la présente procédure et b) l’arbitrage
                     [sus]mentionné ».
                 (Par commodité, j’appellerai ce volet de l’engagement le « quatrième
                 point ».) En réponse à une question posée par un membre de la Cour à
                 l’audience, l’Australie a précisé que l’expression « sans préjudice de ce qui
                 précède » signifiait que « les questions concernant la mer de Timor et les
                 négociations y afférentes, ainsi que la conduite des procédures devant la
                 présente Cour et le tribunal, ne relevaient pas des questions de « sécurité
                 nationale » » auxquelles il est fait référence dans l’engagement. Il en res‑
                 sort donc clairement que pas même une question de sécurité nationale

                                                                                           67




8 CIJ1061.indb 263                                                                               25/03/15 08:46

                                  saisie et détention (op. ind. donoghue)                   211

                 n’aurait justifié de diffuser les éléments en cause ou les informations en
                 découlant à qui que soit aux fins visées au quatrième point.
                    13. Ainsi que l’Australie l’a confirmé à l’audience, l’engagement restait
                 valable jusqu’à ce que la Cour ait définitivement statué en l’espèce.
                    14. Ainsi, un représentant de l’Australie ayant le pouvoir de prendre des
                 engagements liant cet Etat au regard du droit international a assuré la Cour
                 que les éléments en cause et les informations qui en découleraient ne seraient
                 pas divulgués aux fins visées au quatrième point avant que celle-ci ait rendu
                 son arrêt en la présente affaire. Or, comme la Cour l’a précisé, il devait être
                 présumé que l’Australie se conformerait de bonne foi aux assurances conte‑
                 nues dans l’engagement (ordonnance, par. 44) ; par ailleurs, le quatrième
                 point englobait tous les modes de règlement des différends mentionnés par
                 le Timor‑Leste (c’est‑à‑dire l’arbitrage en cours, l’affaire portée devant la
                 Cour et d’éventuelles futures négociations relatives à la délimitation mari‑
                 time entre le Timor‑Leste et l’Australie) et protégeait donc les droits plau‑
                 sibles invoqués par le Timor‑Leste, qui, selon lui, auraient subi un préjudice
                 irréparable si l’Australie avait eu accès aux éléments en cause. Rien dans le
                 dossier de l’affaire ne donnait à penser que l’Australie n’était pas en mesure
                 d’honorer son engagement. Dès lors, je considère qu’il existait, tout au plus,
                 un risque négligeable que les éléments en cause fussent communiqués à une
                 quelconque personne prenant part à l’arbitrage en cours, à la présente ins‑
                 tance ou à de futures négociations bilatérales relatives à la mer de Timor.
                    15. Contrairement aux vues que j’ai exprimées sur le point de savoir si
                 le risque de préjudice irréparable justifiait l’indication de mesures conser‑
                 vatoires, la Cour a insisté sur le fait que l’Australie avait affirmé que
                 l’ASIO conserverait les éléments sous scellés seulement jusqu’à ce qu’elle
                 ait statué sur la demande en indication de mesures conservatoires (voir
                 ordonnance, par. 39 et 46). Cela ne change cependant rien au fait que les
                 assurances contenues dans l’engagement, notamment au quatrième point,
                 demeuraient valables jusqu’à ce que la Cour ait rendu sa décision défini‑
                 tive. C’est donc ce quatrième point — et non la décision antérieure et
                 distincte de l’Australie de conserver les éléments sous scellés pendant
                 l’examen par la Cour de la demande en indication de mesures conserva‑
                 toires — qui permettait d’éviter qu’un préjudice irréparable ne soit causé
                 aux droits invoqués par le Timor‑Leste dans le cas où les éléments en
                 cause tomberaient entre de mauvaises mains.
                    16. A la lumière de ce qui précède, ma conclusion est que les première
                 et deuxième mesures conservatoires n’étaient pas nécessaires pour proté‑
                 ger les droits plausibles invoqués par le Timor‑Leste en l’espèce et que,
                 partant, elles ne satisfaisaient pas au critère requis pour l’indication de
                 mesures conservatoires. En particulier, la deuxième mesure conservatoire
                 impose à l’Australie de conserver les éléments en cause sous scellés jusqu’à
                 toute nouvelle décision de la Cour. Il s’ensuit que cet Etat doit s’abstenir
                 de faire quelque usage que ce soit desdits éléments, y compris tout usage
                 qui n’aurait aucune incidence sur les droits allégués par le Timor‑Leste.
                    17. De ce point de vue, la deuxième mesure conservatoire est difficile‑
                 ment conciliable avec le passage de l’ordonnance dans lequel la Cour pré‑

                                                                                             68




8 CIJ1061.indb 265                                                                                 25/03/15 08:46

                                 saisie et détention (op. ind. donoghue)                  212

                 cise que l’indication de mesures conservatoires a pour objet « de
                 sauvegarder … les droits revendiqués par chacune des parties » et que « la
                 Cour doit se préoccuper de sauvegarder par de telles mesures les droits
                 que l’arrêt qu’elle aura ultérieurement à rendre pourrait reconnaître à
                 l’une ou à l’autre des parties » (ordonnance, par. 22).
                    18. Dans son ordonnance, la Cour a jugé que certains droits invoqués
                 dans la demande en indication de mesures conservatoires étaient plau‑
                 sibles, et mis l’accent sur le droit revendiqué par le Timor‑Leste de com‑
                 muniquer librement avec ses conseils au sujet de l’arbitrage et d’autres
                 questions relatives à des négociations internationales, droit qui, selon la
                 Cour, « pourrait être inféré du principe de l’égalité souveraine des Etats »,
                 énoncé dans la Charte des Nations Unies (ibid., par. 27). Si le principe de
                 l’égalité souveraine est inattaquable, il incombera à la Cour, au stade de
                 l’examen au fond, de déterminer quels sont les droits et obligations précis
                 qui en découlent dans les circonstances particulières de l’espèce.
                    19. En revanche, la Cour n’a pas tenu compte du fait que l’Australie
                 avait répondu aux arguments du Timor‑Leste en invoquant ses propres
                 « droits souverains … de protéger sa sécurité nationale et d’exercer sa
                 compétence pénale sur son propre territoire », qui, selon elle, subiraient
                 un préjudice si les mesures conservatoires sollicitées étaient indiquées.
                 L’Australie — tout comme le Timor‑Leste — a donc invoqué un principe
                 bien établi, celui selon lequel un Etat peut exercer sa compétence d’exécu‑
                 tion sur son propre territoire. Or, ainsi que cela ressort de l’arrêt rendu
                 par la Cour en l’affaire relative aux Immunités juridictionnelles de l’Etat
                 (Allemagne c. Italie ; Grèce (intervenant)) (C.I.J. Recueil 2012 (I),
                 p. 123‑124, par. 57), les principes sur lesquels se fondent les Parties à une
                 instance ne sont pas toujours compatibles. L’interaction entre les
                 deux principes susmentionnés et les droits et obligations qui en découlent
                 et sont applicables en l’espèce font donc partie des questions sur lesquelles
                 il conviendra de se pencher lors de l’examen au fond.
                    20. Le régime établi par l’engagement de l’Attorney‑General aurait per‑
                 mis d’empêcher qu’un préjudice irréparable soit causé aux droits invoqués
                 par le Timor‑Leste, que la Cour a jugés plausibles. Il n’aurait cependant
                 pas empêché l’Australie d’utiliser les éléments en cause aux fins de faire
                 appliquer son droit pénal sur son territoire, à condition que pareille utili‑
                 sation ait été conforme audit engagement. Ce régime aurait donc permis
                 d’écarter le risque qu’un préjudice irréparable soit causé au Timor‑Leste,
                 question dont la Cour était saisie, sans pour autant porter atteinte aux
                 droits invoqués par l’Australie, qui pourraient ultérieurement être recon‑
                 nus comme étant les siens. A l’inverse, la deuxième mesure conservatoire
                 empêche l’Australie d’utiliser les éléments en cause pour faire appliquer
                 ses lois, quand bien même cela ne porterait pas préjudice aux droits plau‑
                 sibles invoqués par le Timor‑Leste.
                    21. Il est compréhensible que la Cour soit vigilante lorsqu’elle conçoit
                 des mesures conservatoires visant à empêcher que soit causé un préjudice
                 réellement irréparable, tel que celui qu’aurait pu subir le Timor‑Leste en
                 l’espèce. Cependant, compte tenu de la faible probabilité que cela se pro‑

                                                                                           69




8 CIJ1061.indb 267                                                                               25/03/15 08:46

                                  saisie et détention (op. ind. donoghue)                  213

                 duise, il est particulièrement regrettable que la Cour ait indiqué une
                 mesure qui semble restreindre tout éventuel usage des éléments ne ris‑
                 quant pas de causer pareil préjudice au Timor‑Leste.


                      B. La troisième mesure conservatoire indiquée par la Cour

                    22. S’agissant de la probabilité qu’un préjudice irréparable soit causé
                 aux droits invoqués par le Timor‑Leste, ma conclusion est différente pour
                 ce qui concerne la troisième mesure conservatoire indiquée par la Cour, à
                 laquelle je souscris. Cette mesure prévoit que l’Australie ne s’ingérera
                 d’aucune manière dans les communications entre le Timor‑Leste et ses
                 conseillers juridiques ayant trait à l’arbitrage en cours, à l’affaire dont la
                 Cour est saisie ou à toute négociation future sur la délimitation maritime.
                    23. Les arguments avancés par l’Australie pour contester la demande
                 en indication de mesures conservatoires présentée par le Timor‑Leste
                 tendent à indiquer que celle‑ci considère que rien, du point de vue juri‑
                 dique, ne l’empêcherait de s’ingérer dans les communications entre le
                 Timor‑Leste et ses conseils à l’avenir, dès lors que cela serait conforme au
                 droit australien. L’Australie a décidé de ne fournir aucune assurance à cet
                 égard, ni dans l’engagement ni d’une autre manière. Par conséquent, si la
                 troisième mesure conservatoire n’avait pas été indiquée, rien n’aurait
                 empêché que se reproduise un nouvel incident du type de celui qui est au
                 cœur de l’argumentation du Timor‑Leste. Je considère donc que, compte
                 tenu du caractère plausible de certains droits invoqués par le Timor‑Leste,
                 la troisième mesure conservatoire était appropriée.

                 (Signé) Joan E. Donoghue.




                                                                                            70




8 CIJ1061.indb 269                                                                                25/03/15 08:46

